Exhibit 10.28

 

[Portions of this Exhibit have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.  The confidential portions of this Exhibit that have been omitted are
marked with “XXXX.”  A copy of this Exhibit with all sections intact has been
filed separately with the Securities and Exchange Commission.]

 

Amendment No. 1

 

to the

 

License Agreement

dated 13th of June 2000 (the “Agreement”)

 

by and between

 

Antares Pharma IPL AG, Zug, Switzerland as Licensor

(formerly known as Permatec Technologie AG)

 

and

 

BioSante Pharmaceuticals, Inc., Lincolnshire, IL, U.S.A. as Licensee

 

Recitals:

 

WHEREAS, Permatec Technologie AG has changed its corporate name into Antares
Pharma IPL AG (“ANTARES”); and

 

WHEREAS, “ANTARES” has secured a third party being interested in a license
package which package would — inter alia — include the rights to certain
Products (all capitalized terms used herein but not defined shall have such
meaning as ascribed to such terms in the Agreement) in specified countries of
the Territory as licensed to BioSante Pharmaceuticals, Inc. (“BIOSANTE”) under
the Agreement; and

 

WHEREAS, BIOSANTE is prepared to return such rights to certain Products in
specified countries included in the license under the Agreement for the
consideration described and under the terms and conditions set forth herein
below.

 

NOW THEREFORE, the Parties hereby agree pursuant to this Amendment No. 1 to the
License Agreement dated 13th of June 2000 (the “Agreement”) (“Amendment No. 1”)
to amend the Agreement as follows:

 

1.                                      Change of Corporate Name

 

Following the change of corporate name from Permatec Technologie AG into Antares
Pharma IPL AG effective as of 15th February 2001, the Agreement is hereby
amended as follows for clarification and to make the Agreement consistent with
this Amendment No. 1.

 

--------------------------------------------------------------------------------


 

(a)                                  all references in the Agreement to Permatec
Technologie AG shall be substituted by Antares Pharma IPL AG; and

 

(b)                                 all references in the Agreement to PERMATEC
shall be substituted by ANTARES.

 

2.                                      Return of Rights

 

2.1                                 BIOSANTE hereby returns its rights granted
under the Agreement as part of the license (including without limitation rights
to Develop, apply and receive Approval as applicant, Market, use and sell) to
ANTARES with respect to:

 

(a)                                  all rights to the Product Patch E2 (where
estradiol is the sole active ingredient and where the patch is applied to the
skin) for all countries of the Territory; and

 

(b)                                 the rights to the Product Gel E2 (where
estradiol is the sole active ingredient and where the gel is applied to the
skin), for the countries Australia and Malaysia; and

 

(c)                                  the rights to the Product Gel Testosterone
(where testosterone is the sole active ingredient and where the gel is applied
to the skin), for the countries Australia and Malaysia.

 

All such rights returned to ANTARES as described in this Section 2.1 shall be
collectively referred to hereinafter as the “Returned Rights”).

 

2.2                                 In order to give effect to the waiver and
return of the Returned Rights, the parties agree to amend the Agreement as
follows:

 

(a)                                  the Product Patch E2 (where estradiol is
the sole active ingredient and where the patch is applied to the skin) is
deleted from the list of Products attached to the Agreement as Exhibit B, and
all references to Patch E2 in the Agreement are deleted and eliminated without
substitution; and

 

(b)                                 the definition of the term “Territory” in
Section 1.14 of the Agreement is deleted in its entirety and substituted by the
following definition:

 

1.14         “Territory” shall mean the United States of America and those of
its territories and possessions over which the FDS has regulatory authority (the
“USA”); Canada; Australia; New Zealand; South Africa; Israel; Mexico; The
People’s Republic of China (including Hong Kong) (“China”); Malaysia; and
Indonesia, except for the Products Gel E2 and Gel Testosterone, for which
Products the term “Territory” shall mean the United States of America and those
of its territories and possessions over which the FDS has regulatory authority
(the “USA”); Canada; New Zealand; South Africa; Israel; Mexico; The People’s
Republic of China

 

--------------------------------------------------------------------------------


 

(including Hong Kong) (“China”); and Indonesia.  The countries are classified
according to Exhibit C in three tiers.

 

3.                                      Data Sharing

 

3.1                                 In order to secure the mutual exchange and
sharing of data relating to the Products in the Territory (as amended hereby) by
BIOSANTE and its sub-licensees, and outside the Territory (as amended hereby) by
ANTARES and/or its third party licensees, the parties hereby agree that
Section 5.2 of the Agreement shall in particular also include the use of any
data and results generated in the Territory by BIOSANTE or any of its
sub-licensees (if any) for use by ANTARES or any licensee with respect to the
Returned Rights outside the Territory, and any data and results generated by
ANTARES or any licensee with respect to the Returned Rights for use by BIOSANTE
or its sub-licensees in the Territory.

 

3.2                                 ANTARES undertakes to include a respective
obligation giving effect to such data sharing also with respect to the Returned
Rights in any eventual license agreement with a third party on the Returned
Rights (or any part thereof).

 

4.                                      Changes in Payment Obligations

 

4.1                                 As consideration for the Returned Rights by
BIOSANTE, the parties agree to eliminate certain payment obligation of BIOSANTE
under the Agreement as specified herein below:

 

(a)                                  the payment obligation of BIOSANTE under
Section 3.3.1 of the Agreement in the amount of USD 125,000 upon start of
manufacturing of the first batch of GMP-compliant finished Product for use in a
clinical trial of the first Product to be subjected to such clinical trial
(which is either the Product GEL E2 or GEL Testosterone) shall be eliminated
from the Agreement; and

 

(b)                                 the payment obligation of BIOSANTE under
Section 3.3.2 of the Agreement in the amount of USD 125,000 upon start of
manufacturing of the first batch of GMP-compliant finished Product for use in a
clinical trial of the second Product to be subjected to such clinical trial
(which is either the Product GEL E2 or GEL Testosterone) shall be eliminated
from the Agreement; and

 

(c)                                  the milestone payment obligation of
BIOSANTE under Section10.3.3.1 of the Agreement in the amount of
XXXXXXXXXXXXXXXXXXX XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX, shall be eliminated
from the Agreement.  [Portions of this section have been omitted pursuant to a
request for confidentiality under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  The confidential portions of this Exhibit that have been
omitted are marked with “XXXX.”  A copy of this Agreement with this section
intact has been filed separately with the Securities and Exchange Commission.]

 

--------------------------------------------------------------------------------


 

4.2                                 As further consideration for the Returned
Rights by BIOSANTE, ANTARES agrees that its obligation under Section 4.1.3 of
the Agreement is not diminished by this Amendment No. 1, such that ANTARES
remains obligated to expend funds for the formulation and production of the
Products remaining under the Agreement, up to a potential maximum of Six Hundred
Thousand Dollars ($600,000), and such that the funds it was to have expended on
the Product Patch E2, up to One Hundred Fifty Thousand Dollars ($150,000), will
be allocated as additional formulation and production expenditures for Product
Gel E2 and Product Gel Testosterone.

 

4.3                                 The parties hereby confirm that the
consideration described above is sufficient and adequate for the Returned
Rights.

 

5.                                      No Further Changes

 

5.1                                 The parties hereby agreed and acknowledge
that the Agreement shall, except for and in due incorporation of the changes
agreed upon in this Amendment No. 1, remain in full force and effect and,
subject to Section 5.2 below, not be otherwise changed, altered or amended.

 

5.2                                 The parties further agree that in the event
that any further amendment, change or alteration of the language or wording of
any Section of the Agreement would be required to give full effect to any of the
changes agreed upon in this Amendment, then such further amendment, change or
alteration of the language or wording shall be made upon reasonable request of
either party.

 

5.3                                 This Amendment is agreed to be subject to
the provisions of the Agreement of 11.1. (Governing Law) and 11.2 (Dispute
Resolution) by reference.

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed by their duly authorized officers with effect as of the 20th day of
May, 2001.

 

 

Antares Pharma IPL AG

 

 

 

 

 

/s/ Dario Carrara

 

 

By:

Dario Carrara

 

By:

Its:

Executive Director

 

Its:

 

 

 

 

 

 

BIOSANTE PHARMACEUTICALS, INC.

 

 

 

 

 

/s/ Stephen M. Simes

 

 

By:

Stephen M. Simes

 

 

Its:

President and CEO

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COUNTRY CLASSIFICATION

 

First Tier:                                               USA

 

Second Tier:                                          Canada; China

 

Third Tier:                                             All other countries of
the Territory

 

--------------------------------------------------------------------------------